Citation Nr: 1511048	
Decision Date: 03/16/15    Archive Date: 03/27/15

DOCKET NO.  10-48 241	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for left ear hearing loss. 


REPRESENTATION

Appellant represented by:	Connecticut Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel


INTRODUCTION

The Veteran served on active duty from June 1971 to June 1975. 

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut which, in pertinent part, denied entitlement to service connection for left hearing loss.  The Veteran submitted a Notice of Disagreement in July 2010; a statement of the case was issued in November 2011; and VA Form 9 was submitted in November 2011. 

The Veteran provided testimony before a Decision Review Officer (DRO) in October 2010, and before the undersigned Veterans Law Judge in April 2011; a transcript of those proceedings is of record.  

In August 2013, the Board remanded the claim for further development of the record.  

This appeal was processed using VBMS (the Veterans Benefits Management System).  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record. 


FINDINGS OF FACT

The Veteran has not been shown to have left ear hearing loss that manifested in service or within one year thereafter, or currently left ear hearing loss that is causally or etiologically related to his military service.



CONCLUSION OF LAW

The Veteran's left ear hearing loss was not incurred or aggravated in service, and may not be presumed to have been incurred in or aggravated by service. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions set forth in the Veterans Claims Assistance Act of 2000 (VCAA). 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Prior to initial adjudication, a letter dated in May 2010 satisfied the duty to notify provisions. See 38 C.F.R. § 3.159(b)(1); Overton v. Nicholson, 20 Vet. App. 427 (2006); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). The Veteran's service treatment records (STRs), VA medical treatment records, and indicated private medical records have been obtained.  VA examinations and addendum opinions adequate for adjudication purposes were provided to the Veteran in connection with his claim. See McLendon v. Nicholson, 20 Vet. App. 79 (2006), Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  There is no indication in the record that additional evidence relevant to the issues decided herein is available and not part of the claims file.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless. See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. 473.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claims, to include the opportunity to present pertinent evidence. Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

With respect to the Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions to clarify the Veteran's contentions. Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.

This case was remanded in August 2013.  The Board is satisfied that there was substantial compliance with its remand directives. See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

For the foregoing reasons, the Board concludes that there is no additional notice or assistance that would be reasonably likely to substantiate the claims decided in this decision.

Service Connection Claim

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby. 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 3.303(a) (2014).

That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity for certain diseases. 38 C.F.R. §§ 3.303(a),(b), 3.309(a); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d). 

In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical, or in certain circumstances, lay evidence of a nexus between the claimed in-service disease or injury and the current disability. See 38 C.F.R. § 3.303; see also Hickson v. West, 12 Vet. App. 247, 253 (1999); Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  

The Board must determine the value of all evidence submitted, including lay and medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a 3-step inquiry.  First, the Board must determine whether the evidence comes from a competent source. The Board must then determine if the evidence is credible, or worthy of belief. Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record. 

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107 (West 2002).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence. See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied. See Alemany v. Brown, 9 Vet. App. 518 (1996).

Left Ear Hearing Loss

The Veteran contends that his left ear hearing loss is related to acoustic trauma sustained during service.  Specifically, he has testified that he was a submarine electrician and that he was exposed to engine room noise and compression/pressure when ascending and descending in the submarine. See Hearing Transcript.  The Veteran also testified that he slept in very close proximity to the engine room.  He has endorsed ongoing left ear hearing loss since service. 

For VA purposes, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000 and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent. 38 C.F.R. § 3.385 (2014).  The threshold for normal hearing is between 0 and 20 decibels and higher thresholds show some degree of hearing loss. Hensley v. Brown, 5 Vet. App. 155, 157 (1993). The Veteran's level of hearing loss meets the threshold set forth in 38 C.F.R. § 3.385. See, e.g., June 2010 VA Audiological Examination. 

Certain chronic diseases, including sensorineural hearing loss, may generally be presumed to have been incurred in or aggravated by service if manifested to a compensable degree within one year of separation from active military service.  In this case, the Veteran's hearing loss was not diagnosed within one year of his separation from service in June 1975.  Presumptive service connection is therefore not warranted. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309 (2014). 

The Veteran has been diagnosed with sensorineural hearing loss; he is currently service-connected for right ear hearing loss associated with acoustic trauma.  The Board has accepted the Veteran's lay statements regarding his exposure to submarine and engine noise as competent and credible evidence of noise exposure.  The first and second elements of a service connection claim are satisfied. Hickson, 12 Vet. App. at 253. 

A February 1971 induction examination indicated that puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 10, 5, 0, and 5 decibels, respectively. (note: it appears that the 3000 Hz frequency was not tested at that time). 

A July 1971 submarine examination indicated that puretone thresholds at the test frequencies of 500, 1000, 2000, and 4000 Hertz in the left ear were 10, 5, 0, and 5 decibels, respectively. (note: it appears that the 3000 Hz frequency was not tested at that time).

A July 1973 scuba examination indicated that puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 15, 5, 5, 0, and 10 decibels, respectively

A June 1975 separation examination indicated that puretone thresholds at the test frequencies of 500, 1000, 2000, 3000, and 4000 Hertz in the left ear were 10, 10, 10, 5, and 10 decibels, respectively

The above audiograms show normal left ear hearing on entry and separation.  Clinical evaluation of the ears was normal upon separation.  The service records contain no other complaints, treatment, or diagnoses relating to left ear hearing loss.  

The record reflects that the Veteran was employed as a sheet metal mechanic following service. See June 2010 VA Examination Report.  Employer-generated annual audiograms, dated from 1980 to 2008, demonstrate normal limits in the left ear for all test frequencies in 1980.  It is not until 1992 that the audiograms indicate some degree of impaired hearing (consistent with 38 C.F.R. § 3.385) in the left ear. 

The Veteran also submitted private audiograms dated in 2003 and 2007; it appears that the 2003 audiogram represents the first post-service treatment (outside of the annual employer-related audio tests) for hearing loss. 

As noted, the Veteran provided testimony at Board and RO hearings concerning his left ear hearing loss.  He noted that he sustained a head/clavicle injury in-service, and that this affected his right ear (for which service connection is in effect), but not the left ear. See Board Hearing Transcript, pp. 6-7.  He stated that he was exposed to acoustic trauma while serving on a submarine and working as an electrician.  The Veteran denied any post-service occupational noise exposure. 

The Veteran underwent a VA audiological examination in June 2010.  He endorsed bilateral hearing loss for the past 30 years, in-service noise exposure from submarine-related noise (without hearing protection), and post-service noise exposure as a sheet metal mechanic (with hearing protection).  The examiner noted that in-service audiograms (1971, 1973, and 1975) all reflected (left ear) hearing within normal limits.  The examiner opined that left ear hearing loss was not likely the result of service given that hearing was within normal limits at the time of discharge.  

The Board obtained an addendum VA opinion in September 2013.  The examiner noted that she had reviewed the electronic claims file/records; the prior June 2010 VA audiological examination; the Veteran's testimony; all lay statements regarding noise exposure; and all private audiological records from the Veteran's employer, dated from 1980 to 2008.  The examiner provided a negative opinion, stating that it was likely that Veteran's hearing loss in the left ear was directly related to or the result of a significant noise event that occurred in the service.  The examiner's reasoning included the following: that the June 1975 discharge examination indicated normal hearing sensitivity for the left ear at all test frequencies; that there was no evidence in the service treatment records to support that a standard threshold shift in the left ear occurred while in the service; that noise induced hearing loss generally presents at the time of noise exposure; that the private records from the Veteran's employer indicated hearing within normal limits in the left ear for all test frequencies for exam dated in January 1980; and that the Veteran's VA ratable hearing loss in the left ear did not present until the January 1992 examination, which was 13 year after his time spent in the service.

The September 2013 VA addendum opinion is of greatest probative weight in this matter.  The report reflects a detailed review of the STRs and other evidence in the claims file, it makes reference to relevant medical principles, and there are no medical opinions of record to the contrary.  It provides significant evidence against the Veteran's claim.  Accordingly, the nexus requirement of a service connection claim is not satisfied. Hickson, 12 Vet. App. at 253. 

The Board acknowledges that the Veteran has consistently asserted that he has experienced hearing loss since service; he has also submitted statements from family and friends to this effect.  The Veteran and his/family friends are competent to report on such matters.  Because sensorineural hearing loss is a chronic disability set forth in 3.309(a), the theory of continuity of symptomatology is applicable. Walker, 708 F.3d 1331. 

As noted above, multiple audiograms conducted during service, to include the separation audiogram, noted normal hearing in the left ear.  While the STRs do not contain a Report of Medical History, it is logical to assume that the separation Report of Medical Examination would likewise delineate any contemporaneous, subjective complaints of hearing loss or other hearing problems.  It did not.  Rather, the separation examination noted a normal clinical evaluation of the ears with no related ear abnormalities indicated in the "notes" section.  This contradicts the assertion that his left ear hearing loss began in service.  The Veteran's pre-separation physical examination is particularly probative as to any subjective reports and their resulting objective findings.  It was generated with a view towards ascertaining the Veteran's then-state of physical fitness and is akin to statements of diagnosis or treatment. Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (Observing that although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate if it assists in the articulation of the reasons for the Board's decision); see also LILLY'S: AN INTRODUCTION TO THE LAW OF EVIDENCE, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rationale that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care). 

Further, to the extent that the annual employer audio testing did not show impaired hearing in the left ear until approximately 1992, this, too, is evidence against his assertions of continuous left ear hearing loss since service.  

It appears that the Veteran first sought treatment for hearing loss in 2003 (again, outside of his annual employer-related hearing tests). See November 2003 Audiogram, Dr. J.H.P.  The Veteran has not asserted that he received treatment at an earlier time.  A search of the VA electronic medical treatment records failed to show any prior treatment through the VA Connecticut Healthcare System. See July 2010 Rating Decision.  His first and only claim for service connection for hearing loss was received in 2010.  In sum, the Veteran did not seek treatment for hearing loss for almost 28 years.  Although not dispositive, this lengthy period without complaint or treatment is considered evidence that there has not been a continuity of symptomatology and weighs heavily against the claim. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000). 

Based on the above, service connection based upon the theory of continuity of symptoms is simply not warranted.  

The Board finds that the preponderance of the evidence is against service connection for hearing loss, the benefit of the doubt doctrine is not for application. See generally Ortiz v. Principi, 274 F. 3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to service connection for left ear hearing loss is denied. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


